DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application amendments filed on . 
Claims 1-5 and 7-11 are currently pending and have been examined.
Response to Amendments and Arguments
Applicant's arguments, (see Page ), filed on , with respect to the rejection of Claim 1 under 35 U.S.C. §  have been fully considered and are persuasive.  Claim 1 has been amended to remove the negative limitation.  Therefore, the rejection has been withdrawn.
Applicant's arguments, (see Pages 10-16), filed on , with respect to the rejection of Claims 1-3 under 35 U.S.C. §  have been fully considered and are not persuasive. 
Regarding Claim  Applicant presents the following arguments:

As shown in FIG. 2, the head (11) is divided by a centerline plane (P) of the cylinder (2) and includes an intake region (11 a) and an outlet region (11 b). The intake region includes the intake port (16) and is arranged on one side of said centerline plane (P). The outlet region (11 b) includes the outlet port (18) and is arranged on an opposite side of the centreline plane (P). Additionally, the outlet (100) of the injector (22) is mounted in the outlet region (11b) in a position adjacent to the outlet port (18). Ito fails to teach or even suggest at least this arrangement. Instead, Ito's injector valve (17) (i.e., injector outlet) is characterized and shown as being installed on the intake valve side (i.e., the intake region) so that it can inject fuel spray towards the exhaust valve side (13) (the outlet region), wherein the pre-chamber (21) is also located. Ito's injector valve clearly is not adjacent to the exhaust region and is not in the outlet region as claimed by Applicants. Instead, Ito's injector valve (17) is situated in the intake region.
Moreover, Ito fails to teach or even suggest that the injector outlet is in close proximity to the first spark plug as claimed by Applicants. As shown in FIG. 5, reproduced below, the flow of uncombusted fuel is emitted from the outlet (100) of the injector (22) as indicated by arrow F1 into the combustion chamber and the flow of air is emitted by the single intake port (16) and single intake duct 6 as indicated by arrow F2 into the combustion chamber, wherein the flow of the fuel and air as indicated by arrows designated F1 and F2, respectively, converge towards the center of the corresponding combustion chamber (15). Applicants have described this in para. [0061] of the published application, which is also reproduced below. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection of Claim 1 infra, the Ito reference is not relied upon to teach the limitations in question.  Therefore, the rejection is maintained.  
Applicant further argues:
In contrast, by providing the first spark plug and the outlet of the injector in close proximity to one another as presently claimed by Applicants, high performance of the engine can occur due to the presence of Applicants' pre-chamber 26 being centrally positioned in the combustion chamber, which advantageously results in reduced emissions of polluting substances. The reduced emissions are attributable to the arrangement of the injector outlet 100 in close proximity to the spark plug 24 (see Applicants' outlet 100, FIG. 2 and 6) so that a spark coupled ignition strategy can be implemented at low load, and from the arrangement of each injector and outlet in the outlet region 11b of the head with generation of an air-fuel counterflow during the fuel intake phase (see Applicants' published application, paras. [0091], [0092], [0099]).  


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection of Claim 1 infra, the Ito reference is not relied upon to teach the limitations in question.  Therefore, the rejection is maintained.  

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by all of the references cited. Further, they do not show how the amendments avoid such references or objections.  
Regarding Claims 4, 6-7, 9, and 11 Applicant's arguments are based only upon dependencies from Claim 1.  Therefore, the arguments are not persuasive.
Claim Interpretation
For purposes of examination, the Examiner will interpret the phrase “first spark plug is in close proximity to the outlet of said injector” as “a first spark plug located in the same cylinder as the outlet of said injector” consistent with Applicant’s specification for purposes of applying prior art and compact prosecution.
For purposes of examination, the Examiner will interpret “central position” as “situated in a position in, at, or near the center” consistent with Applicant’s specification for purposes of applying prior art and compact prosecution.
It should be noted that examiner uses the following definition of “central” consistent with the interpretation of a person having ordinary skill in the art:
“Situated at, in, or near the center.”  
[Central [Def. 1]. (n.d.). ahdictionary.com. Retrieved from https://www.ahdictionary.com/word/search.html?q=central]
For purposes of examination, the Examiner will interpret “adjacent” as “a position close to or lying near” consistent with Applicant’s specification for purposes of applying prior art and compact prosecution.
It should be noted that examiner uses the following definition of “adjacent” consistent with the interpretation of a person having ordinary skill in the art:
“Close to; lying near.”  
[Adjacent [Def. 1]. (n.d.). ahdictionary.com. Retrieved from https://www.ahdictionary.com/word/search.html?q=adjacent]
For purposes of examination, the Examiner will interpret “concave” as “hollow and curved or rounded; vaulted” consistent with Applicant’s specification for purposes of applying prior art and compact prosecution.  
It should be noted that examiner uses the following definition of “concave” consistent with the interpretation of a person having ordinary skill in the art:
“hollow and curved or rounded; vaulted”  
[concave [Def. 1]. (n.d.). Webster’s Dictionary. Retrieved January 28, 2022 from http://www.webster-dictionary.org/definition/concave.]
Examiner Annotated Figures
To more easily and accurately represent the application of prior art in the rejections infra, figures from the following prior art references have been annotated by the Examiner for the Applicant's convenience.
Ito et al. – (JP-2002070558) – Figures 1, and 12-13
Misumi et al. – (JP-61250364) – Figure 1
Heywood - Heywood, John B. Internal combustion engine fundamentals. New York :McGraw-Hill, Pages 21-22. (Year: 1988) – Figure 1-9

    PNG
    media_image1.png
    914
    749
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    418
    483
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    407
    483
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    577
    929
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    761
    514
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2002070558), hereinafter Ito et al. in view of Misumi et al. (JP 61250364) hereinafter Misumi et al.
Regarding Claim  (as best understood by the Examiner), 
 disclose:
An internal combustion engine (1) for a motor-vehicle comprising: 
at least one cylinder (2) () having a longitudinal axis (A) () and adapted to receive fuel and air for carrying out an engine cycle including a combustion reaction of the fuel itself (¶¶); 
at least one intake duct (6) () adapted to feed said cylinder (2) () with fresh air, through at least one intake port (16) () (¶¶); 
at least one intake valve (20) () acting on said intake port (16) () for controlling the airflow entering said cylinder (2) () (¶¶); 
at least one injector (22) () that can be selectively activated to supply uncombusted fuel to said cylinder (2) () (¶¶); 
at least one exhaust duct (8) () communicating with said cylinder (2) () through at least one outlet port (18) () for removing from the cylinder (2) () exhaust gases formed at the end of said combustion (¶¶); 
at least one outlet valve (21) () acting on said outlet port (18) () for controlling the flow of the exhaust gases at the outlet of said cylinder (2) () (¶¶); and 
a piston (12) () mounted in a linearly sliding manner along said longitudinal axis (A) () within said cylinder (); 
wherein said intake port (16) (), said outlet port (18) () and said injector (22) () are carried by a head (11) () of the internal combustion engine (1), said head (11) () being arranged in abutment against an axial end of said cylinder (2) () and delimiting with said piston (12) () and with the cylinder (2) () a combustion chamber (15) (),
wherein said head (11) () is divided by a centreline plane  (P) () of said cylinder (2) (), containing said longitudinal axis (A) () and includes an intake region (11a) ()  including said intake port (16) () and arranged on one side of said centreline plane (P) (); and 
an outlet region (11b) () including said outlet port (18) () and arranged on an opposite side of centreline plane (P) ; 
said internal combustion engine (1) further comprising
at least a first spark plug (24) (19 “ignition plug”; Figs 1, 8, 13) mounted on said head (11) () in a position adjacent to said injector (22) () and acting inside said combustion chamber (15) () for cyclically and selectively determining the ignition of the mixture formed by fuel and air present in the combustion chamber (15) () and for triggering the combustion reaction (¶¶); 
a pre-chamber (26) (), delimited towards said combustion chamber (15) () by a wall (30) (), communicating with the combustion chamber (15) () through one or more free connection ports (27) () (¶; “The auxiliary chamber 21 and the combustion chamber 5 communicate with each other by an injection hole 22 formed in an opening area smaller than a cross-sectional area of the auxiliary chamber 21.”) and fed with a mixture of air and fuel (¶¶0058, ), and 
a second spark plug (28) () acting inside said pre-chamber (26) () for cyclically and selectively producing the ignition of the mixture present in the pre-chamber (26) () and triggering the combustion reaction (¶¶);
said first spark plug (24) (19 “ignition plug”; Figs 1, 8, 13) being arranged in an intermediate position between said wall (30) () of said pre-chamber (26) () and the outlet (100) of said injector (22) (), wherein said first spark plug (24) (19 “ignition plug”; Figs 1, 8, 13)  is in close proximity to the outlet (100) of said injector (22) [Examiner Note: Examiner notes that the for purposes of examination, the Examiner has interpreted the phrase “first spark plug is in close proximity to the outlet of said injector” as “a first spark plug located in the same cylinder as the outlet of said injector” consistent with Applicant’s specification for purposes of applying prior art and compact prosecution as no definition of “close proximity” was provided in the instant specification.  Examiner notes further that Applicant’s specification recites that utilization of a configuration in which a first spark plug is located in close proximity to the outlet of an injector is commonly known. (See Instant PgPub ¶¶; “In particular, at each cylinder 2, the spark plug 24 is mounted on the head 11 in a position adjacent to the respective injector 22 and projects inside the respective combustion chamber 15; this close proximity between the injector 22 and the spark plug 24 allows, as seen previously, adoption of the strategy commonly known as spark coupled injection and described previously.”) ()]; and 
said pre-chamber (26) () is carried by head (11) being arranged in a central position with respect to cylinder (2) (). [Examiner Note: ] and is configured with one or more openings () in fluid communication with said combustion chamber () (¶¶).
Ito et al. fail to explicitly disclose:
wherein said injector (22) is mounted in said outlet region (11b) of said head (11) in a position adjacent to said outlet port (18), and wherein said injector (22) has an outlet (100) protruding into said combustion chamber to supply uncombusted fuel therein
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of mounting an injector (22) () is mounted in an outlet region (11b) () of a head (11) in a position adjacent to an outlet port (18) () wherein an injector (22) () has an outlet (100) () protruding into a combustion chamber () to supply uncombusted fuel therein (See Page 4 of Translated Document Provided by Examiner) in order to generate a rich mixture portion in the cylinder to improve ignitability (See Page 4 of Translated Document Provided by Examiner). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would utilize an injector mounted in an outlet region of a head in a position adjacent to an outlet port wherein an injector has an outlet protruding into a combustion chamber  to supply uncombusted fuel therein (See Page 4 of Translated Document Provided by Examiner) in order to generate a rich mixture portion in the cylinder to improve ignitability (See Page 4 of Translated Document Provided by Examiner) (See: MPEP 2143(I)(D)).
It is further noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04(VI)(C)).  
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
Since applicant has not disclosed that utilizing an injector mounted in an outlet region of a head in a position adjacent to an outlet port wherein an injector has an outlet protruding into a combustion chamber to supply uncombusted fuel therein does anything more than produce predictable results (i.e. providing reliable ignition and charge dispersion for promoting effective combustion), the mere rearrangement of an utilizing an injector mounted in an outlet region of a head in a position adjacent to an outlet port wherein an injector has an outlet protruding into a combustion chamber to supply uncombusted fuel therein is not considered to have patentable significance.  
[Examiner Note: Examiner notes further that Applicant’s specification recites that utilization of a configuration in which a first spark plug is located in close proximity to the outlet of an injector is commonly known. (See Instant PgPub ¶¶; “In particular, at each cylinder 2, the spark plug 24 is mounted on the head 11 in a position adjacent to the respective injector 22 and projects inside the respective combustion chamber 15; this close proximity between the injector 22 and the spark plug 24 allows, as seen previously, adoption of the strategy commonly known as spark coupled injection and described previously.”) ()]
Regarding Claim   (as best understood by the Examiner), 
 disclose:
wherein said pre-chamber (26) (Ito et al: ) is only fed with the mixture of fuel and air present in said combustion chamber (15) (Ito et al: ) during the movement of said piston (12) (Ito et al: ) towards said head (11) () with a consequent compression of the mixture itself (Ito et al: ¶). 
Regarding Claim   (as best understood by the Examiner), 

wherein said pre-chamber (26) (Ito et al: ) is carried by said head (11) () in a central position in respect to said cylinder (2) (Ito et al: ) [Examiner Note: ].  
Regarding Claim   (as best understood by the Examiner), 
 disclose:
wherein said pre-chamber (26) (Ito et al: ), said first spark plug (24) (Ito et al: 19 “ignition plug”; Figs 1, 8, 13) and said injector (22) (Ito et al:  ) are arranged along a line transversal to said longitudinal axis (A) (). 
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein said head (11) () is delimited towards said piston (12) () by a concave surface (23)  (Examiner points to concave surface formed by intake and exhaust valve structure forming a concave pentroof structure depicted in Ito et al. Fig 1) (See at least Ito et al.: ¶¶) facing the piston (12); and wherein said intake regions (11a) () and outlet regions (11b) () are at least partially facing one another (). 
Regarding Claim   (as best understood by the Examiner), 
 disclose:
wherein said injector (22) (Ito et al: ) and the group formed by said intake port (16) () and by said intake duct (6) (Ito et al: ) are configured to emit inlet flows (F1, F2), respectively of the fuel and the air, converging towards the centre of said combustion chamber (15) (Ito et al: ) (Ito et al: ¶¶) [Examiner Note: ] . 
Regarding Claim   (as best understood by the Examiner), 
 disclose:
A method for controlling an internal combustion engine (1) according to claim 1, 
characterised in that it comprises the steps of: driving said first spark plug (24) (Ito et al: 19 “ignition plug”; Figs 1, 8, 13) in a first operating condition of said engine (1); and 
driving said second spark plug (28) (Ito et al: ) inside said pre-chamber (26) (Ito et al: ) in a second operating condition of the engine (1) different from said first operating condition (Ito et al: ¶¶). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. and  Misumi et al. as applied above in view of Bedogni et al. (US 2019/0078498) hereinafter Bedogni et al.
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein said pre-chamber (26) (Ito et al: ) is delimited towards said combustion chamber (15) (Ito et al: ) by a convex wall (30) protruding inside said combustion chamber (15) (Ito et al: ) and bearing said one or more connection ports (27) () (Ito et al: ¶; “The auxiliary chamber 21 and the combustion chamber 5 communicate with each other by an injection hole 22 formed in an opening area smaller than a cross-sectional area of the auxiliary chamber 21.”). 
The combination of references fail to explicitly disclose:
A convex wall (30) protruding inside said combustion chamber (15)
Bedogni et al. teach:
a prior art internal combustion engine having a pre-chamber () delimited towards a combustion chamber () by convex wall protruding inside said combustion chamber () and bearing said one or more connection ports (1) for communicating cylinder charge between the combustion prechamber and the combustion chamber (Bedogni et al: ¶¶).  
The substitution of one known element (convex wall of pre-chamber as shown in Bedogni et al.) for another (pre-chamber wall that is not convex as shown in Ito et al.) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the pre-chamber convex wall shown in Bedogini et al. would have yielded predictable results, namely, a filling of the pre-chamber with the charge of the cylinder that enters the pre-chamber by passing through the orifices in a convex configuration Ito et al. to provide charge communication between the pre-chamber and the combustion chamber (Bedogni et al: ¶¶).  Further weighing towards obviousness, in Applicant’s specification, Applicant does not note that utilizing a convex wall protruding inside the combustion chamber is critical or even has any particular advantage or purpose over other pre-chamber wall types delimiting the pre-chamber and the combustion chamber.  For example, Applicant states “Each pre-chamber 26 is delimited towards the respective combustion chamber 15 by a wall 30, preferably convex, projecting inside the pre-chamber 26 and bearing the connection ports 27.” (See Instant PgPub ¶0075).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. in view of Misumi et al. as applied above in view Heywood, John B. Internal combustion engine fundamentals. (1988) New York : McGraw-Hill., hereinafter “Heywood”.
Regarding Claim  (as best understood by the Examiner), 
 disclose:
comprising a plurality of said cylinders (2) (Ito et al: ) 
a plurality of said combustion chambers (15) (Ito et al: ) and, 
for each said cylinder (2) (Ito et al: ), at least one said intake port (16) (), at least one said outlet port (18) (), at least one said intake valve (20) (Ito et al: ), at least one said outlet valve (21) (Ito et al: ), at least one said injector (22) (Ito et al: ), at least one said pre-chamber (26) (), at least one said first spark plug (24) (Ito et al: 19 “ignition plug”; Figs 1, 8, 13) and at least a second said spark plug (28) (Ito et al: )  acting inside said pre-chamber (26) (Ito et al: ) (Ito et al: ¶¶). 
 fail to explicitly disclose:
cylinders (2) arranged facing one another in one or more banks (3a, 3b) arranged at an angle to one another when at least two cylinder banks (3a, 3b) are present
Heywood teaches:
that prior art engines use a known technique that is applicable to the engine of Ito et al.  Namely, the technique of arranging cylinders facing one another in one or more banks (3a, 3b) () at an angle to one another when at least two cylinder banks (3a, 3b) are present () 
to provide a compact, smooth, low-vibration, larger-displacement engine configuration in a spark ignition engine ().
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Heywood to the engine of Ito et al. would have yielded predictable results and resulted in an improved system.  Namely, an engine having cylinders facing one another in two or more banks arranged at an angle to one another when at least two cylinder banks (3a, 3b) are present in Ito et al. to provide a compact, smooth, low-vibration, larger-displacement engine configuration in a spark ignition engine ().
Further weighing towards obviousness, in Applicant’s specification, Applicant does not note that utilizing a cylinders (2) arranged facing one another in one or more banks (3a, 3b) arranged at an angle between one another is critical or even has any particular advantage or purpose over other multiple or single cylinder configurations.  For example, Applicant states “According to possible alternatives not illustrated, the engine 1 could comprise a different number of cylinders 2 arranged, again, in two banks, or could comprise one single bank or could comprise one single cylinder. The angle between the banks could also be different, generally between 60° and 180°.” (See Instant PgPub ¶0040-0041).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. and Misumi et al. as applied above in view Takeda et al. (US-6055954), hereinafter Takeda et al.
Regarding Claim   (as best understood by the Examiner), 
 fail to explicitly disclose:
wherein said first operating condition is a particular operating condition of the low load operation of said engine (1), and wherein said second operating condition is a normal operating condition of operation of said engine (1) at full load. 
Takeda et al. teach:
that prior art engines use a known technique that is applicable to the engine of Ito et al.  Namely, the technique of operating an engine having multiple spark plugs () and a subchamber having a spark plug according to the load parameter with having a first low load condition and a second operating condition of an engine at full load () () to provide optimized gas mixing and ignition performance over multiple engine operating ranges in an engine configuration having a subchamber and multiple spark plugs to prevent irregular combustion and soot production ().
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Takeda et al. to the engine of the combination of references. would have yielded predictable results and resulted in an improved system.  Namely, an engine configuration using multiple spark plugs having a spark plug in a subchamber wherein a first low load condition and a second operating condition of an engine at full load in the combination of references to provide optimized gas mixing and ignition performance over multiple engine operating ranges in an engine configuration having a subchamber and multiple spark plugs to prevent irregular combustion and soot production ().
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maehara et al. (US 20060213470) discloses that pentroof shapes are considered to be concave in the engine arts (¶¶) ().  
Yasouka et al. (US 6311665) discloses that pentroof shapes are considered to be concave in the engine arts ().
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747